Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Claim Status
Claims 1-8 and 11-18 are pending. Claims 9-10 have been cancelled. Claim 18 has been added. Claims 1, 4-7 and 12-15 have been amended. Applicants elected species (i.e. SEQ ID NO: 234) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to another species (i.e. an amino acid sequence having 1 amino acid substitution relative to SEQ ID NO: 2), and a reference was discovered that rendered it obvious. As a result, claims 1-2 and 4-8 have been examined and claims 3 and 11-18 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in 

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites “The polypeptide of claim 1, wherein any amino acid substitution is an alpha amino acid”. The claim should be rewritten to recite “The polypeptide of claim 1, wherein any amino acid substitution is an alpha amino acid substitution”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 5-9 as unpatentable under 35 USC 103(a) over Mapelli et al. and Scholler et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2014/0322240) in view of Tugyi et al. (Proc Natl Acad Sci USA. 2005 Jan 11;102(2):413-8) and Joo et al. (Biomol Ther 20(1), 19-26 (2012)).
Rowe et al. teach a method of raising an immune response in a human, the method comprising the step of administering an immunogenic amount of one or more P. falciparum Erythrocyte Membrane Protein-1 (PfEMP1) antigen(s), or a fragment or fragments thereof, to a human subject. (claim 1), wherein the PfEMP1 antigen is encoded by: (i) one or more of the sequences given as SEQ ID NOS: 1, 2, 3, 4, 5 or 6 or a fragment thereof; (ii) a sequence exhibiting at least 80% homology or identity to one of more of the sequences provided by SEQ ID NOS: 1, 2, 3, 4, 5 or 6 or a fragment thereof (claim 5).
Please note that SEQ ID NO: 3 comprises the sequence PNTEPNN (residues 2526-2532), which corresponds to instantly claimed SEQ ID NO: 3 (PNSEPNN) having one amino acid substitution.
Rowe et al. further teach a vaccine or vaccine composition comprising said PfEMP1 antigen (claim 9).
Scherf et al. do not teach the polypeptide includes D amino acids.
Scherf et al. also do not teach the polypeptide is cyclic.
Tugyi et al. teach that the stability of an immunogen against enzymatic degradation is considered an important factor for the design of synthetic vaccines (abstract).
Tugyi et al. further teach that the aim of the study was to produce a synthetic peptide to be used as potential immunogen exhibiting preserved Ab recognition and increased stability against proteolytic enzymes by partial substitution of L-amino acids for D-amino acids (page 417, right column, 1st para).
Tugyi et al. also teach that “[T]hese findings also indicate that, by appropriate combination of structural modification (namely D-amino acid substitution) in the flanks of an Ab epitope, it is feasible to construct a synthetic antigen with preserved recognition nd para).
Joo et al. teach that “[C]yclic peptides are polypeptide chains taking cyclic ring structure. The ring structure can be formed by linking one end of the peptide and the other with an amide bond, or other chemically stable bonds such as lactone, ether, thioether, di-sulfide, and so on. N-to-C (or head-to-tail) cyclization is am-ide bond formation between amino and carboxyl termini, and many biologically active cyclic peptides are formed this way”, and further teach that peptides are rapidly metabolized, even after success-ful absorption, by proteolytic enzymes (page 19, left column, 1st para).
Joo et al. also teach that “[c]yclic peptides show better biological activity com-pared to their linear counterparts due to the conformational rigidity (Edman, 1959; Horton et al., 2002). The rigidity of cy-clic peptides decreases the entropy term of the Gibbs free en-ergy, therefore allowing the enhanced binding toward target molecules, or receptor selectivity. Another benefit from cyclic structure is the resistance to hydrolysis by exopeptidases due to the lack of both amino and carboxyl termini. Cyclic pep-tides can be resistant even to endopeptidases, as the struc-ture is less flexible than linear peptides” (page 19, right column, 2nd para).
It would have been obvious to one of ordinary skill in the art to substitute L-amino acids for D-amino acids in SEQ ID NO: 3 to develop a vaccine comprising an immunogen (i.e. SEQ ID NO: 3) with increased resistance against enzymatic degradation because Tugyi et al. teach that substitution of L-amino acids for D-amino acids in immunogenic peptides increased stability against proteolytic enzymes.

With respect to claim 2, the peptide obvious over the references comprises one proline.
With respect to claims 4-5, SEQ ID NO: 3 comprises the sequence PNTEPNN (residues 2526-2532), which corresponds to instantly claimed SEQ ID NO: 3 (PNSEPNN) wherein serine is substituted with threonine.
With respect to claim 6, each amino acid of the peptide obvious over the references maintains the chirality of the amino acid replaced.
With respect to claim 7, it is noted that serine and threonine are alpha amino acids.
With respect to claim 8, as discussed above, one of ordinary skill in the art would have been motivated to substitute L-amino acids for D-amino acids, thus, would have arrived at the instant claim by normal routine optimization (see MPEP 2144.05). 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658